Citation Nr: 1526979	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  12-30 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent from March 10, 1994, to March 28, 2001, for Parkinson's disease.
 
2.  Entitlement to an initial rating greater than 30 percent for right upper extremity motor impairment.
 
3.  Entitlement to an initial rating greater than 20 percent for left upper extremity motor impairment.
 
4.  Entitlement to an initial rating greater than 20 percent for right lower extremity motor impairment.
 
5.  Entitlement to an initial rating greater than 20 percent for left lower extremity motor impairment.
 
6.  Entitlement to an initial rating greater than 20 percent for stooped posture. 

7.  Entitlement to an initial rating greater than 10 percent for speech impairment.
 
8.  Entitlement to an initial rating greater than 10 percent for facial nerve impairment.


REPRESENTATION

Appellant represented by:	Mr. Richmond Brownson, Attorney at Law


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1952 to February 1971.  

These matters come before the Board of Veterans' Appeals (the Board) on appeal of a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In that rating decision, the RO awarded service connection for Parkinson's disease, rated 30 percent disabling from March 10, 1994 to March 28, 2001, and rated 100 percent disabling from March 29, 2001 to the present day.  The RO also awarded service connection for right and left upper extremity motor impairment, rated 30 and 20 percent disabling respectively, both effective January 12, 2005; right and left lower extremity motor impairment, both rated 20 percent disabling and effective March 29, 2001; stooped posture, rated 20 percent disabling, effective March 29, 2001; and speech impairment and cranial nerve impairment, both rated 10 percent disabling, effective March 29, 2001.  The Veteran appealed the initial assigned evaluations as well as assigned effective dates. 

In a July 2013 decision, the Board included a claim for entitlement to a total disability rating due to individual unemployability (TDIU) as part of the increased rating claims on appeal, and awarded TDIU as well as earlier effective dates of March 10, 1994 for the award of service connection for left upper and lower extremity motor impairment, stooped posture, speech impairment, and cranial nerve impairment.  These awards were implemented in an August 2013 rating decision.  

Also, in the July 2013 decision, the Board denied the claims for earlier effective dates for the award of service connection for right upper and lower extremity motor impairment, and the Board remanded the increased rating claims back to the RO (via the Appeals Management Center (AMC)), for additional development.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has considered the records contained in the electronic claims file and the paper claims folder in adjudicating this decision.


FINDINGS OF FACT

1.  For the period from March 10, 1994 to March 29, 2001, the Veteran's Parkinson's disease has been manifested by depressed mood and occasional episodes of freezing and "on/off" phenomena and sympotms consistent with no greater than occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas in not shown.  

2.  For the period prior to January 12, 2005, manifestations of Parkinson's disease as it affects the Veteran's left (minor) upper extremity consist of some tremors, impaired coordination, minimal rigidity and weakness, with functional impairment equivalent to moderate incomplete paralysis of the median nerve. 

3.  For the period since January 12, 2005, manifestations of Parkinson's disease as it affects the Veteran's left (minor) upper extremity consist of tremors, impaired hand coordination, cogwheel rigidity and weakness, with functional impairment equivalent to moderately-severe incomplete paralysis of the median nerve.

4.  Manifestations of Parkinson's disease as it affects the Veteran's right (major) upper extremity consist of no more than cogwheel rigidity and weakness with disability equivalent to moderately-severe incomplete paralysis of the median nerve. 

5.  Manifestations of Parkinson's disease as it affects the Veteran's left lower extremity consist of mild tremors, left foot drag, and abnormal gait resulting in functional impairment more closely approximates moderately-severe incomplete paralysis of the peripheral nerve. 

6.  Manifestations of Parkinson's disease as it affects the Veteran's right lower extremity consist of mild tremors and abnormal gait resulting in functional impairment equivalent to moderate incomplete paralysis of the peripheral nerve. 

7.  Manifestations of Parkinson's disease as it affects the Veteran's spine consist of no more than stooped posture but without limited or painful motion resulting from moderate impairment of the Group XX muscles which control postural support of the body.
 
8.  Manifestations of Parkinson's disease as it affects the Veteran's speech consist of no more than impairment due to moderate incomplete paralysis of the twelfth nerve.  

9.  Manifestations of Parkinson's disease as it affects the Veteran's face consist of no more than moderate incomplete paralysis of the seventh (facial) cranial nerve.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for manifestations of Parkinson's disease, but no greater, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8004 (2014).

2.  The criteria for an evaluation of 20 percent for manifestations of Parkinson's disease affecting the left (minor) upper extremity prior to January 12, 2005 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8004, 8515 (2014). 

3.  The criteria for an evaluation of 40 percent, and not higher, for manifestations of Parkinson's disease affecting the left (minor) upper extremity since to January 12, 2005 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8004, 8515 (2014). 

4.  The criteria for an evaluation of 50 percent, and not higher, for manifestations of Parkinson's disease as it affects his right (major) upper extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8004, 8515 (2014). 

5.  The criteria for an evaluation of 40 percent, and not higher, for manifestations of Parkinson's disease affecting the left lower extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8004, 8520 (2014). 

6.  The criteria for an evaluation in excess of 20 percent rating for manifestations of Parkinson's disease affecting the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8004, 8520 (2014). 

7.  The criteria for an evaluation in excess of 20 percent rating for stooped posture as manifestations of Parkinson's disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8004, 5237, 5320 (2014).

8.  The criteria for an evaluation in excess of 10 percent evaluation for speech impairment have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.68, 4.124a, Diagnostic Codes 8004, 6515, 8212 (2014).

9.  The criteria for an evaluation in excess of 10 percent evaluation for seventh cranial nerve impairment have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.68, 4.124a, Diagnostic Codes 8004, 8207 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Concerns 

In July 2013, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to obtain seek the Veteran's assistance in obtaining any outstanding records of pertinent treatment, as well as any other development indicated by the record. The Veteran's claims were then to be readjudicated. 

Pursuant to the Board's remand instructions, an August 2013 letter was sent to the Veteran's wife (his appointed fiduciary) and his representative to seek their assistance in identifying and obtaining any outstanding records of pertinent treatment since 2009.  No response was received that identified any outstanding treatment treatments.  The Veteran's claims were readjudicated via the March 2014 supplemental statement of the case (SSOC). 

Accordingly, the Board's remand instructions have been substantial compliance with the Board's 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 104 -05 (2008) (indicating that substantial compliance is the applicable standard for review of Board remands); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper VCAA notice must inform the claimant of any information and evidence not in the record that is necessary to substantiate the claim; that VA will seek to provide; that the claimant is expected to provide; and how the degree of disability and effective date of disability are assigned.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In this case, the Veteran is challenging the initial evaluations assigned following the grants of service connection for his disability due to Parkinson's disease and separate evaluations for residuals of Parkinson's disease.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issues of entitlement to higher initial evaluations for Parkinson's disease and residuals of Parkinson's disease.

With regard to the duty to assist, the Veteran's service treatment records, VA treatment records, available private treatment records identified by the Veteran, and his lay statements of argument have been obtained.  The Veteran has not referenced further outstanding records that VA should obtain or that are felt to be relevant to the claims.  Notably, the Veteran's spouse (who holds has power of attorney and acts as his fiduciary) and his representative failed to respond to VA's July 2013 request to idenitify outstanding pertinent treatment since 2009.  The Board notes that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In addition, the Veteran was afforded VA examinations in January 2005 and March 2010 to determine the nature and etiology of his claimed disorder, and to evaluate the severity of his disability.  The VA examiners recorded the Veteran's reported history and the clinical findings and audiogram results in the examination report, and provided comprehensive statements in support of the medical conclusions.  The Board finds that the medical opinions are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.21(a), 4.1.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the claim period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating"  (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, assignment of separate ratings for separate and distinct symptomatology is not precluded where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The provisions of 38 C.F.R. § 4.124a provide that evaluations of neurological conditions and their residuals may also be rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc. are to be considered.  With partial loss of use of one or more extremities from neurological lesions, the rating is by comparison with mild, moderate, severe, or complete paralysis of peripheral nerves.  38 C.F.R. § 4.124a.

In this case, the Veteran seeks higher initial evaluations for his Parkinson's disease, to include the residual manifestations of his Parkinson's disease.  A review of the evidence shows that the Veteran was first diagnosed with Parkinson's disease in 1984 after he presented with complaints of incoordination in his left upper extremity and discomfort in his left lower extremity.  The Veteran had difficulties using his left arm above his head and his left foot dragged when he walks.  He had intermittent mild resting tremors in his left arm.  The Veteran's speech was observed to be lower and monotonous and his face has a mask-like expression.  The Veteran did not have difficulties involving his right upper or right lower extremities.  His gait was slow, but he could walk up to three miles.  The Veteran is right-handed.  It was noted that his medication provided him mild relief from his symptoms, but the Veteran's Parkinson's disease was evaluated as progressive in nature.  See private treatment records dated 1984 to 1996; a May 1991 private medical record from his treating neurologist, Dr. S.K.C; and a November 1991 private vocational evaluation report.  A November 1993 VA Agent Orange examination report shows that the Veteran had fair control of the manifestations of his Parkinson's disease by taking his medication. 

In March 1994, the Veteran filed his claim for entitlement to service connection for Parkinson's disease.  

A January 1997 private treatment record shows that the Veteran complained of symptoms of abnormal gait, difficulty with writing, decreased sense of smell, sialorrhea, and depressed mood.  He reported that he had experienced "freezing" episodes for the past year, and he had incidents of "on" and "off" phenomena for the past two years.  The Veteran had decreased left arm swing when he ambulated, he dragged his left foot when he walked, and he had a slow gait.  There was evidence of bradykinesia and shuffling.  His speech was slower and hypophonic.  The Veteran also had decreased coordination with his left hand.  He was assessed with advanced Parkinson's disease and the Veteran's medications were increased. 

A March 2001 private neurology evaluation report shows that the Veteran sought a new medical provider for the management of his Parkinson's disease.  The Veteran reported that his symptoms first began in 1984 with incoordination in his left hand, decreased left arm swing during ambulation, and abnormal gait due to discomfort in his left leg.  His symptoms have gradually progressed, but he had good response with some medications.  The Veteran reported that he had "reasonable function" as he was capable of doing everything when his medication was working.  However, he experienced "on/off" phenomena and he had freezing episodes when he walked through doorways.  He had mild degree of dyskinesis.  The Veteran had difficulty getting out of bed, until he took his medication, and he was able to function most of the time, except during an unpredictable "off" time.  On clinical evaluation, the private neurologist observed that the Veteran was "on" with mild dyskinesia and mild bradykinesia.  There was evidence of hypominia and his speech was mildly hypophonic.  His posture was mildly stooped.  Rigidity was considered minimal and there was no evidence of tremors during clinical evaluation.  Cranial nerves were unremarkable, and his motor, reflexes, and sensory evaluations were normal in each extremity.  He was assessed with Parkinson's disease, stage II. 

On January 12, 2005, the Veteran was afforded a VA examination in conjunction with his claim for entitlement to service connection for Parkinson's disease.  The examination report shows that the Veteran complained of incoordination in his left arm, periodic dyskinesia, and "on-off" phenomena throughout the day.  He difficulty due to start hesitation and he had problems arising from a seated position.  He tended to freeze up when walking through doorways.  His wife reported that the Veteran had experienced one episode of visual hallucination while driving.  The Veteran reported that he was able to relieve his Parkinson's disease symptoms by taking his medications closer together than prescribed.  On clinical evaluation, the Veteran was alert, oriented, and cooperative.  He had a mask-like facial expression and he gait was slow and short.  He had difficulty starting.  His posture was slightly stooped.  On motor examination, there was evidence of mild diffused weakness in all extremities, and there was evidence of marked cogwheeling in both upper extremities as well as passive motion of his head.  Reflex and sensory evaluations were normal.  Cranial nerves were evaluated as normal, except for the mask-like face and decreased blinking.  A diagnosis of Parkinson's disease was confirmed based on a review of the medical records and findings from clinical evaluation.  

Subsequent private treatment records show the Veteran's Parkinson's disease had gradually progressed where he required to increased medication to reduce his symptoms and to increase his overall "on" time.  It was noted that when his medication wore off, he developed significant freezing and increased manifestations.  An August 2005 private treatment note shows that the Veteran reported the new onset of right lower extremity pain, which occurred with he extended his leg while walking.  Clinical evaluation revealed findings of swelling in the lower extremities.  

In the fall of 2005, the Veteran underwent deep brain stimulation surgery to help relieve some manifestations of his Parkinson's disease and subsequent 2006 private treatment records reflect improvement in gait, absence of dyskinesias and cogwheeling, and relief of other symptoms after programming, but the relief would not continue until the next time the Veteran was treated.  These reflects also reflect that his speech worsened, he had increased sialorrhea, and he experienced increased daytime somnolence.  See November 2005 to March 2006 private treatment records.  A March 2006 private treatment records shows that the Veteran developed left facial weakness causing his face to droop on the left side and he experienced mild right foot inversion.  The Veteran continued to experience fluctuations in his symptoms, and the treatment records reflect that his medication was increased with improvements.  See May 2006 to September 2006 private treatment records.  Later treatment records show that the Veteran developed symptoms of mild cognitive impairment in 2007. 

The Veteran was afforded another VA examination in March 2010 in conjunction with his claim.  The examination report shows that the Veteran was unable to travel independently, and his wife provided him with care.  The Veteran reported that his symptoms had rendered him severely disabled until four years ago when he underwent deep brain stimulation surgery, and since the surgery, his condition has continued to progress, but at a slower rate.  He denied any periods of incapacitation.  The Veteran's current symptoms included bradykinesia, trouble arising from a seated position, impaired balance, drooling, dysphagia, impaired fine motor skills, cognitive decline, and speech impairment.  He denied any symptoms of seizures, headaches, dizziness, or tremors.  The VA examiner observed that the Veteran had cogwheel rigidity in his left arm, and decreased reflexes in each extremity.  The Veteran's sensory evaluation was normal.  Cranial nerves were evaluated as intact, except for an absent gag-reflex.  There was no evidence of neuropathy on clinical evaluation.  It was noted that a review of the mental health records revealed that the Veteran had depression and dementia secondary to his Parkinson's disease.    

Parkinson's Disease from March 14, 1994 to March 29, 2001

The Veteran seeks a higher initial evaluation in excess of 30 percent for Parkinson's disease prior to March 29, 2001.  Under Diagnostic Code 8004, a 30 percent disability rating represents the minimum rating for paralysis agitans.  38 C.F.R. § 4.124a.  Paralysis agitans is also known as Parkinson's disease.  Dorland's Illustrated Medical Dictionary 972 (26th ed. 1990).  A compensable rating under this code requires ascertainable residuals.  38 C.F.R. § 4.124a, Note.  

Here, the evidence of record demonstrates that prior to March 29, 2001, the Veteran's Parkinson's disease was manifested by motor impairment in his left upper extremity and left lower extremity, stooped posture, speech impairment, facial nerve involvement, and depressed mood.  These medical records also note that the Veteran experienced intermittent episodes of "freezing" and "on/off" phenomena. 

Notably, the provisions of 38 C.F.R. § 4.124a provide that evaluations of neurological conditions and their residuals may also be rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  It is further stated that for ratings for residuals under Diagnostic Code 8004, that when ratings are assigned above the prescribed minimum, the diagnostic codes utilized as bases of the evaluation are cited.  

VA guidelines provide that if there are identifiable residuals that can be rated under a separate diagnostic code, and the combined disability rating resulting from these residuals exceeds 30 percent, then these separate ratings will be assigned in place of the minimum rating assigned under Diagnostic Code 8004.  See also VA Adjudication Procedures Manual M21-1MR, Part III.iv.4.G.25 (June 23, 2013).

In this case, when the Veteran was granted service connection for Parkinson's disease in November 2010, the minimum 30 percent rating was assigned under Diagnostic Code 8004, effective from March 10, 1994 to March 29, 2001, and rated as 100 percent disabling under Diagnostic Code 9202 (schizophrenia, catatonic type) from March 29, 2001 to the present day.   In that same decision, separate ratings were assigned for the motor impairment in the Veteran's upper extremities rated 30 and 20 percent disabling respectively, both effective January 12, 2005; right and left lower extremity motor impairment, both rated 20 percent disabling and effective March 29, 2001; stooped posture, rated 20 percent disabling, effective March 29, 2001; and speech impairment and cranial nerve impairment, both rated 10 percent disabling, effective March 29, 2001.  As the combined rating for these disabilities exceeded 30 percent, they in effect replaced the minimum rating originally assigned under Diagnostic Code 8004 since March 29, 2001.   

In the July 2013 decision, when the Board awarded earlier effective dates of March 10, 1994 for the award of service connection for left upper and lower extremity motor impairment, stooped posture, speech impairment, and cranial nerve impairment all as residual manifestations of Parkinson's disease, the combined 60 percent rating should have replaced the originally assigned 30 percent evaluation under Diagnostic Code 8004 from March 10, 1994 to March 28, 2001.  

Given that the Veteran has been awarded separate compensable evaluations for manifestations of his Parkinson's disease that affect his motor skills in his left upper and lower extremities, as well as stooped posture, speech impairment, and facial nerve impairment for the period from March 10, 1994 to March 29, 2001, which is greater than the minimal 30 percent evaluation under Diagnostic Code 8004, it is no longer appropriate to assign a 30 percent evaluation under Diagnostic Code 8004 for Parkinson's disease.   Rather, the Board finds that it is more appropriate to consider the Veteran's other manifestations of Parkinson's disease (depressed mood and intermittent episodes) under Diagnostic Code 9202 for the period from March 10, 1994 to March 29, 2001.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.")

Diagnostic Code 9202 is rated under the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Higher evaluations are warranted for more severe symptomatology.  38 C.F.R. § 4.130.  

Under the General Rating Formula for Mental Disorders, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

Here, the Veteran's symptoms of depressed mood and intermittent episodes of "freezing" and "on/off phenomena" prior to March 29, 2001 are not so severe as to support the assignment of a higher in excess of 30 percent under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130.  Notably, the Veteran's intermittent episodes of "freezing" and "on/off phenomena" were not characterized as involving episodes that occurred more than weekly during the period prior to March 29, 2001.  Also, his symptom of depressed mood is contemplated by criteria associated with a 30 percent evaluation.  

However, a 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity.  The evidence prior to March 2001 shows that the Veteran's speech was noted to be lower and monotonous with a mask-like impression and slower and hypohonic speech prior to March 2001.  These symptoms are consistent with a flatten affect and circumstantial, circumlocutory, or stereotyped speech.  Accordingly, the Board finds that an evaluation of 50 percent is warranted prior to March 28, 2001.  

With respect to whether a rating in excess of 50 percent is warranted for this period, the Board observes that the Veteran's Parkinson's is not shown to have resulted in occupational and social impairment with deficiencies in most areas.  In this regard, the Veteran's Parkinson's disease is not shown to have resulted in symptoms such as suicidal ideation; obsessional rituals or intermittently illogical, obscure, or irrelevant speech.  While the Veteran was noted to have a depressed mood, the record does not show near-continuous panic or depression affecting the ability to function independently, appropriately and effectively as contemplated by a higher rating.  Likewise, the record does not show impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting) or an inability to establish and maintain effective relationships.  Accordingly, the Board finds that an evaluation in excess of 50 percent is not warranted by analogy under Diagnostic Code 9202.  See 38 C.F.R. § 4.130.  


Left and Right Upper Extremity

The Veteran seeks an initial higher evaluation for his motor impairment in his left and right upper extremities as a manifestation of his Parkinson's disease.  

His left and right upper extremity disability are each rated as 20 percent disabling under Diagnostic Code 8515, for paralysis of the median nerve.  See 38 C.F.R. § 4.12a.   Diagnostic Code 8515 provides a 70 percent rating for the major extremity and a 60 percent disability rating for the minor extremity if there is complete paralysis of the median nerve.  The factors indicative of complete paralysis consist of the hand inclined to the ulnar side; the index and middle fingers more extended than normally; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); incomplete and defective pronation; absence of flexion of the index finger and feeble flexion of the middle finger; inability to make a fist; index and middle fingers remain extended; inability to flex the distal phalanx of the thumb; defective opposition and abduction of the thumb, at right angles to the palm; flexion of the wrist weakened; pain with trophic disturbances.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515. 

If paralysis is incomplete, Diagnostic Code 8515 provides a 50 percent rating for severe disability in the major extremity and a 40 percent rating for severe disability in the minor extremity.  For moderate incomplete paralysis, a 30 percent rating is warranted for the major extremity and a 20 percent rating is warranted for the minor extremity; a 10 percent rating is warranted for mild incomplete paralysis of the major extremity and for mild incomplete paralysis of the minor extremity.  Id. 

The term "incomplete paralysis" as it pertains to peripheral nerve disabilities indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve.  When the involvement is wholly sensory, the rating will be assigned for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In this case, the evidence of record reflects that the Veteran's left upper extremity is manifested by symptoms of intermittent mild tremors, decreased coordination, weakness, mild dyskinesia, trace bradykinesia, and minimal rigidity for the period prior to the date of the January 12, 2005 VA examination.  As of the date of that January 2005 VA examination, the Veteran's left and right upper extremities were described as involving marked cogwheeling rigidity and passive motion above his head. 

Based on the evidence of record, the Board finds that the manifestations of Parkinson's disease involving the Veteran's left (minor) upper extremity is consistent with moderate incomplete impairment of the median nerve prior to the date of the January 12, 2005 VA examination, and as of the date of that VA examination, his left upper extremity disability is more consistent with severe incomplete impairment of the median nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.  

Prior to January 12, 2005, the Veteran's left upper extremity does not support the assignment of an evaluation in excess of 20 percent under Diagnostic Code 8515.  In this regard, there is only evidence of mild intermittent tremors, decreased fine motor skills, and minimal rigidity affecting the Veteran's left upper extremity.  This symptomatology is consistent with moderate incomplete impairement of the median nerve and is not so severe as to be considered severe incomplete impairment so as to warrant an evaluation in excess of 20 percent under Diagnostic Code 8515.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.  

As of the date of the January 12, 2005 VA examination, the medical evidence of record demonstrates that the manifestations of the Parkinson's disease in the Veteran's left upper extremity had increased and also involved his right upper extremity.  The January 2005 VA examination report showed that the VA examiner observed that the Veteran's disability involved marked cogwheeling and passive motion above the head in both upper extremities, which is more consistent with severe incomplete impairment of the median nerve under Diagnostic Code 8515.  See 38 C.F.R. § 4.124a.  This symptomatology supports the assignment of a 50 percent evaluation for right (major) upper extremity and assignment of a 40 percent evaluation for left (minor) upper extremity since January 12, 2005.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.  

At no point does the evidence of record demonstrate that the severity of symptomatology in either upper extremity is more consistent with complete paralysis of median nerve so as to support higher evaluations.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.  The evidence is no indicative of complete paralysis of either hand that is manifested by absence of hands or fingers movement, or marked limitation of movement in the wrists, or any pain with trophic disturbances.  Evaluations in excess of 50 percent for the right upper extremity and in excess of 40 percent for the left upper extremity have not been shown during the applicable periods under appeal.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.  

Left and Right Lower Extremities

The Veteran seeks an initial higher evaluation for his motor impairment in his left and right lower extremities as a manifestation of his Parkinson's disease.   He has been assigned 20 percent evaluation for each leg under Diagnostic Code 8520 for impairment of the sciatic nerve.  See 38 C.F.R. § 4.124a. 

Under Diagnostic Code 8520, incomplete paralysis of the sciatic nerve is rated 10 percent disabling when mild, 20 percent when moderate, 40 percent when moderately severe, and 60 percent when severe with marked muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve, wherein the foot dangles and drops, no active movement of muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Id.

Based on a review of the evidence of record, the Board does not find that the manifestations of Parkinson's disease involving the Veteran's right lower extremity support evaluations in excess of 20 percent rating, but the severity of his manifestations involving his left lower extremity more closely appropriate the criteria associated with a 40 percent rating, and not higher, throughout the entire period under appeal.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Collectively, the medical evidence demonstrates that the severity of the Veteran's symptomatology in left leg more closely approximately moderately-severe impairment, but his right leg does not involve more than moderate impairment.  Throughout the entire period under appeal, his disabilities involve mild tremors, leg weakness, impaired balance, and abnormal gait.  His left foot drags as he walks and there is evidence of mild right foot inversion.  The Veteran's symptomatology in his left lower extremity is more consistent with moderately-severe incomplete impairment of the sciatic nerve and supports the assignment of evaluation of 40 percent.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  However, the symptomatology in the right lower extremity does not support an evaluation in excess of 20 percent at any point during the period under appeal.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The Board has considered that the Veteran's right leg impairment has resulted in left foot drag and mild right foot inversion, but these symptoms are considered in the assignment of 40 percent evaluation for moderately-severe incomplete impairment in the left lower extremity and the assignment of 20 percent for moderate incomplete impairment in the right lower extremity.  Notably, neurologic evaluations of the lower extremities have revealed no more than mild decreased motor and sensory functions, but no impairment of reflexes.  There is no evidence of muscle atrophy in either leg.  The evidence of record does not demonstrate more than moderately-severe incomplete paralysis of the sciatic nerve the left leg or more than moderate incomplete paralysis of the sciatic nerve the right leg.  As such, evaluations in excess of 40 percent for the left lower extremity and evaluation in excess of 20 percent for the right lower extremity are not warranted.   See 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

In sum, an evaluation of 40 percent, and not higher, for motor impairment of left lower extremity is warranted, but an evaluation in excess of 20 percent for motor impairment of the right lower extremity is not warranted at any point during the period under appeal.  


Stooped Posture

The Veteran seeks an initial higher evaluation for his stooped posture as a manifestation of his Parkinson's disease.   He has been assigned 20 percent evaluation for his functional impairment.  

The RO originally assigned a 20 percent evaluation based on the criteria under the General Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Code 5237, for limitation of movement of the spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, the evidence of record demonstrates that the Veteran's Parkinson's disease has resulted in stooped posture but with no evidence of limitation of motion of the spine.  Here, the evidence of record does not demonstrate that an evaluation in excess of 20 percent for stooped spine as manifestation of Parkinson's disease is warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  There is no evidence of limitation of motion of 30 degrees or less or anklyosis of the spine.  Rather, the evidence of record reflects that the Veteran continues to have full range of motion in spine, but his posture is stooped.  Without additional functional impairment as result of pain or other symptomatology, there is insufficient evidence to warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  A rating in excess of 20 percent is therefore not warranted on the basis of limitation of motion.  In addition, the examinations have been negative for ankylosis and the Veteran has retained range of motion in both the cervical and lumbar spines.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable). As such an evaluation in excess of 20 percent under Diagnostic Code 5237 is not warranted.  See 38 C.F.R. § 4.71a. 

The Board has also considered whether the Veteran's stooped posture as manifestation of Parkinson's disease would receive a higher evaluation under another potentially applicable diagnostic code.  Diagnostic Code 5320 defines the function of Muscle Group XX as postural support of the body and extension and lateral movements of the spine.  38 C.F.R. § 4.73, Diagnostic Code 5230.  Muscle Group XX also involves the spinal muscles (sacrospinalis (erector spinae and its prolongations in thoracic and cervical regions)).   For the muscles of the lumbar region, as in this case, a 20 percent rating is assigned for moderate muscle injury; a higher 40 percent rating is assigned for moderately severe muscle injury; a maximum 60 percent rating is assigned for severe muscle injury to the muscles of the lumbar region.  38 C.F.R. § 4.73, Diagnostic Code 5230.  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination; and uncertainty of movement.  38 C.F.R. § 4.56(c).  Evaluating a muscle injury requires an analysis of the extent of the initial injury in addition to the current level of disability.  

The Board finds that an evaluation in excess of 20 is not warranted under Diagnostic Code 5320 as the Veteran is not shown to have more than moderate impairment of the muscles of the lumbar spine.  See 38 C.F.R. § 4.73.  Both VA examination reports reflect that the Veteran has a stooped posture but his disability is not productive of limited range of motion or painful motion.  Moreover, there was no objective evidence of muscle spasm, weakness, or tenderness on examination.  Therefore, the Board finds that medical evidence does not reflect more than moderate impairment of the muscles of the lumbar spine due that results in a stooped posture.  An increased evaluation in excess of 20 percent is not warranted under Diagnostic Code 5320.  See Id. 

In sum, an evaluation in excess of 20 percent for stooped posture as manifestation of Parkinson's disease is not warranted at any point during the period under appeal.  

Speech Impairment

The Veteran seeks a higher evaluation for his speech impairment as manifestation of his Parkinson's disease.  The Veteran has been assigned a 10 percent evaluation for his speech impairment. 

The RO initially awarded a 10 percent rating for speech impairment as analogous to the criteria under Diagnostic Code 6515, for chronic laryngitis.  Under Diagnostic Code 6515, a 10 percent evaluation is warranted for hoarseness with inflammation of cords or mucous membrane; and chronic laryngitis warrants a 30 percent evaluation for hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  38 C.F.R. § 4.97.

 After review of the evidence, lay and medical, the Board finds that for the entire rating period, the Veteran's speech impairment has been manifested by low and monotonous speech, but has not been indicative of any inflammation of cords or mucous membrane.  An evaluation in excess of 10 percent for speech impairment under Diagnostic Code 6515 is not warranted.  See 38 C.F.R. § 4.97.

The Board has also considered the criteria under 38 C.F.R. 4.124a, Diagnostic Code 8212, for incomplete paralysis of the twelfth cranial nerve.  Under Diagnostic Codes 8212, a 10 percent rating is warranted for moderate incomplete paralysis of the twelfth cranial nerve; a 30 percent rating is warranted for severe incomplete paralysis, and a 50 percent rating for complete paralysis.  

In this case, there are no medical records indicating the level of severity of the Veteran's speech impairment.  A review of the medical evidence reflects that the cranial nerves II-XII were intact on clinical evaluation throughout the period under appeal, although the Veteran's speech impairment was noted on examination.  An evaluation in excess of 10 percent for speech impairment as result of moderate incomplete paralysis of the twelfth cranial nerve is not warranted.  See 38 C.F.R. 4.124a, Diagnostic Code 8212. 

As for the Veteran's and his wife's assertions of increased symptomatology, the Board, again, acknowledges that the Veteran and his wife are competent, as a layperson, to report observations of impaired speech.  See Layno v. Brown, 6 Vet. App 465 (1994).  However, the Veteran's subjective complaints of worsening speech simply do not, without more, provide a basis for award of an initial increased rating in excess of 10 percent for speech impairment.  There is no competent evidence to support that the disability is, or has been, manifested as severe incomplete paralysis or complete paralysis under Diagnostic Code 8212.  See 38 C.F.R. 4.124a. 

In sum, an evaluation in excess of 20 percent for speech impairment as manifestation of Parkinson's disease is not warranted at any point during the period under appeal.  


Facial Nerve Impairment 

The Veteran seeks a higher evaluation for his facial nerve impairment as manifestation of his Parkinson's disease.  The Veteran has been assigned a 10 percent evaluation under Diagnostic Code 8207 for relative loss of innervation of facial muscles.  38 C.F.R. § 4.124a. 

Diagnostic Code 8207 provides a 10 percent evaluation for incomplete, moderate paralysis of the seventh cranial nerve; a 20 percent evaluation for incomplete, severe paralysis; and a 30 percent evaluation for paralysis that is complete.  38 C.F.R. § 4.124a, Diagnostic Code 8207. 

Although a review of the medical evidence reveals that the Veteran's cranial nerves II through XII were evaluated as intact, these records consistently show that the Veteran had a mask-like or expressionless face during clinical evaluation.  Also, medical records starting in 2006 reflect complaints of sialorrhea and left side face droop.  The Board finds that this symptomatology is indicative of no more than moderate impairment of automatic movement of the face at any point during the period under appeal.   In the absence of evidence of the loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, the findings do not more nearly approximate or equate to severe incomplete paralysis of the affected facial nerve under Diagnostic Code 8207.  As such, an evaluation in excess of 10 percent for facial nerve impairment is not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8207. 

Other Considerations 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for a service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of a service-connected disability with the established criteria. 

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned rating is adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Veteran's manifestations of Parkinson's disease involve symptoms of motor impairment, stooped posture, balance impairment, bradykinesia or slowed motion, episodes of loss of movements, depressed mood, speech changes, cognitive impairment or dementia, and drooling, and he has been assigned separate compensable evlauations based on criteria for motor impairment of the upper and lower extremities, stooped posture, impaired speech, and facial muscles.  The level of impairments are encompassed in the rating schedule under Diagnostic Codes 8207, 8212, 8515, 8520, and 9202 on the basis of the ascertainable residuals of Parkinson's disease.  Accordingly, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. 

For these reasons, referral of Parkinson's disease for an extraschedular rating is not warranted under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial evaluation in excess of 50 percent for manifestations of Parkinson's disease prior to March 28, 2001, but no greater is granted.  

Entitlement to an evaluation in excess of 20 percent prior to January 12, 2005 for manifestations of Parkinson's disease affecting the left (minor) upper extremity is denied.

Entitlement to an evaluation of 40 percent, and not higher, since January 12, 2005 for manifestations of Parkinson's disease affecting the left (minor) upper extremity is granted.

Entitlement to an evaluation of 50 percent, and not higher, for manifestations of Parkinson's disease as it affects his right (major) upper extremity is granted. 

Entitlement to evaluation of 40 percent, and not higher, for manifestations of Parkinson's disease affecting the left lower extremity is granted. 

Entitlement to evaluation in excess of 20 percent for manifestations of Parkinson's disease affecting the right lower extremity is denied. 

Entitlement to an evaluation in excess of 20 percent rating for stooped posture is denied. 

Entitlement to an evaluation in excess of 10 percent evaluation for speech impairment is denied. 

Entitlement to an evaluation in excess of 10 percent evaluation for seventh cranial nerve impairment is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


